Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 
Effective Filing date: 7/22/2019
Contents of this Office Action: 
1. 35 U.S.C 101 rejection
2. Explanation of allowable subject matter
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite: obtaining a court order for wage garnishment for a user; predicting values for a first subset of a number of fields for executing wage garnishment according to the court order using a rule engine; and predicting values for a second subset of the number of fields, wherein the second subset of the number of fields comprises missing fields for which the rule engine could not provide a prediction, further comprises one of a plurality of classification algorithms, and wherein the one of the plurality of classification algorithms selected to use for the machine learning engine for predicting field values is selected according to at least one of accuracy, speed, size of model, and explainability. 
The above mentioned limitations, as drafted, are steps that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components (the machine learning algorithm and bus/storage device/processor) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer language, these steps encompass a user manually performing them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This s judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Regarding the machine learning steps, these fall under MPEP2106.05(d) well-understood, routine, and conventional activities. Specifically, looking at the Specification, paragraphs 25-26 and 28, the Specification simply defines well-known machine learning engines. P28 states “turning now to FIG. 2, a diagram of a system for processing wage garnishment court orders is depicted in accordance with an illustrative embodiment. System 200 includes rule engine 204 and machine learning (ML) engine 206. In an embodiment, ML engine 206 implements one or more of a decision tree algorithm, a k-nearest neighbors algorithm, a Naïve Bayes algorithm, and a random forest algorithm. In other embodiments, other algorithms may also be used. In an embodiment, several algorithms are tested to predict various values and a one of the algorithms that is judged to provide results that best fit a set of criteria is selected to use in a final version. In an embodiment, rule engine 204 is a Drools rule engine. Court order 202 is received by rule engine 204 and ML engine 206. The rule engine contains a set of rules for processing court orders. Rule engine 204 makes predictions for various field values that may be required for processing the court order. ML engine 206 also makes predictions about client and field values based on court order 202. Decision block 208 uses rule engine predictions for some client and field values and uses ML engine 206 predictions for client and field values that were not predicted by rule engine 204 to complete order fields to present to auditor/specialist 212 who provides completed order 214. Rule engine 204, ML engine 206, and auditor/specialist 212 store field change audits to Wage Garnishment Records System (WGRS) database 210. Field change audits are audit trails or an audit history that remembers changes over a period of time. Thus, an audit of changed field values is saved after rule engine 204 processing and ML engine 206 processing. To compute the accuracy of predictions by rule engine 204 and ML engine 206, the respective audit record is compared with final values. Examples of field values to be predicted include wage garnishment deduction calculation, fee amount, wage garnishment type, payment schedule, account to be credited, etc.”. Applicant did not invent these specific ML engines, the claims are just employing these well-known machine learning algorithms. 
Turning now to the dependent claims, claims 2-10 (and mirror dependent claims of the other independent claims) all deal with generic ML algorithms and manual entry of data. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  
Allowable Subject Matter
No prior art, alone or in combination, teaches the specific steps of the independent claims. Specifically, the claim recites both a prediction method with such a high degree of specificity that no prior art reads on it and it is directed towards a field, wage garnishment, where machine learning and predictive values are not used in the specific way claimed. 
That is, the claimed reference teaches:
1. Using a rules engine to predict a first subset of a number of fields for executing wage garnishment; and 
2. using a second, separate machine learning engine to predict values of a second subset of fields wherein these fields are explicitly missing fields that the rule engine could not provide a value for. 
Looking at the closest pieces of prior art: 
1. Antoo, US10134016B2, which is directed towards instant funding solutions also include the expanded technical capabilities of advanced calculation of deductions such as garnishment tax withholdings functionality, to name a few. The web service integration API's and real-time web service integration provides full bi-directional integration capability with internal wage Garnishments and HCM payroll platforms, as an example. This reference teaches a method for wage garnishment, but no part of it discusses using machine learning to fill in forms. 
2. Willborn likewise teaches a history of wage garnishment and how this practice is ever-present for multiple people. However, it does not teach the specific claim limitations above. 
Given the specificity in which the predictions are claimed, as well as the lack of prior art regarding machine learning in the wage garnishment field generally, it would be improper to find a generic machine learning reference and combine it with either of the two references above to apply it to wage garnishment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687